PAGE, J.
This action was brought for personal injuries alleged to have occurred through the negligence of the defendants’ servants while plaintiff was boarding one of their cars. The court charged the jury in part:
“The damages which you will give him will be such an amount as will compensate him for * * * the money which he lost by reason of the fact-that he was absent from his business for a certain length of time; that is, the time he was incapacitated.”
Defendants’ counsel duly excepted to this portion of the charge.. The plaintiff was engaged with a partner in the saloon business. There is not the slightest evidence that his personal services were at all *487necessary, or that loss would necessarily result from his absence. The learned trial judge’s direction to the jury was erroneous. Kronold v. City of N. Y., 186 N. Y. 40, 78 N. E. 572; Weir v. Union Ry. Co., 188 N. Y. 416, 81 N. E. 168; Gombert v. N. Y. C. & H. R. R. Co., 195 N. Y. 273, 88 N. E. 382, 133 Am. St Rep. 794. Any verdict rendered must have been entirely speculative, and have embraced an improper element of damage.
The judgment should be reversed, and a new trial granted, with costs to the appellant to abide the event. All concur.